IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-50804
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

LINDA GANN,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. SA-95-CR-352-5
                        - - - - - - - - - -
                           April 16, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Linda Gann pleaded guilty to aiding and abetting a wire-

fraud conspiracy.   Gann waived the right to appeal her sentence

unless she received an upward departure or the issue related to

ineffective assistance of counsel.   Gann contends that the

district court deprived her of the effective assistance of

counsel by denying her motion for funds to secure the testimony

of a court-appointed psychologist at her sentencing hearing.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-50804
                               - 2 -

     Even if it is presumed that Gann has raised an

ineffectiveness claim, she has failed to demonstrate the

prejudice necessary to establish ineffective assistance of

counsel.   Strickland v. Washington, 466 U.S. 668, 694 (1984); see

Lincecum v. Collins, 958 F.2d 1271, 1279-80 (5th Cir. 1992)

(speculative allegations of prejudice do not establish

ineffective assistance of counsel).   Accordingly, Gann’s sentence

is AFFIRMED.